United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                 ___________

                                 No. 99-4217
                                 ___________

Tommie E. Mason,                        *
                                        *
                    Appellant,          *
                                        *
       v.                               *
                                        *
Marvin Evans, Warden, East Arkansas *
Regional Unit, Arkansas Department      *
of Correction; Kelly, Building Major,   * Appeal from the United States
East Arkansas Regional Unit,            * District Court for the Eastern
Arkansas Department of Correction;      * District of Arkansas.
McGee, Supervisor, East Arkansas        *
Regional Unit, Arkansas Department      *      [UNPUBLISHED]
of Correction; C. L. Hopkins,           *
Classification Officer, East Arkansas   *
Regional Unit, Arkansas Department      *
of Correction; David Guntharp, Deputy *
Assistant Regional Director, East       *
Arkansas Regional Unit, Arkansas        *
Department of Correction,               *
                                        *
                    Appellees.          *
                                   ___________

                           Submitted: September 7, 2000

                                Filed: September 14, 2000
                                 ___________

Before BEAM, FAGG, and LOKEN, Circuit Judges.
                           ___________
PER CURIAM.

       Arkansas inmate Tommie E. Mason filed a civil rights complaint claiming
defendant prison officials denied Mason due process by removing him from the prison's
general population and housing him in a "max setting" without a hearing. The district
court dismissed the complaint without prejudice before service, and Mason appeals.
After reviewing the record, we agree with the district court that Mason failed to
demonstrate a liberty interest entitling him to due process, because his confinement
under the conditions he described does not constitute an atypical and significant
hardship upon him beyond the ordinary incidents of prison life. See Sandin v. Conner,
515 U.S. 472, 483-84 (1995). Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-